El Juez Asociado Sr. Wolp,
emitió la opinión del tribunal.
Esta apelación debe ser desestimada. La Corte de Dis-trito de Guayama ordenó la apertura de la rebeldía de los demandados. De los autos propios (record proper) no aparece el registro de ninguna sentencia. Técnicamente sin existir tal sentencia en los autos la" transcripción ante nuestra consideración es de toda suerte incompleta lo que justifica una desestimación. Artículos 300 y 303 del Código de Enjuiciamiento Civil.
Es cierto que en la exposición del caso parece existir una anotación de rebeldía registrada por el secretario, pero no hay ninguna sentencia.
*595La moción para abrir la rebeldía y los procedimientos relativos a ella no demuestran nada sino la anotación de nna rebeldía por parte del secretario. No' consta ninguna anotación de sentencia ni siquiera en lá exposición del caso y no- parece qne baya existido ninguna. El Código de En-juiciamiento Civil no autoriza una apelación contra una mera anotación de rebeldía.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados - Aldrey, Hutchison y Franco Soto.